KUNKLE, J.
We have carefully read the record in this case and considered the brief of counsel for plaintiff in error. Counsel are thoroughly familiar with the evidence in this case and it will not be necessary to quote therefrom in detail, but 'from an examination of the testimony, we think there is evidence supporting the finding of the Municipal Court that the plaintiff in error was at the time in question unlawfully operating his car. There is testimony tending to show that the automobile being driven by plaintiff in error, approached the crossing in question at the rate of from thirty to thirty-five miles an hour, that the other automobile, namely, the Chevrolet, was in the street intersection when the automobile driven by plaintiff in error reached the intersection. Counsel stress the ordinance in reference to preferential main thoroughfares.
There is evidence in the record which, if believed by the Tower, court, would justify the finding tha.t the driver of the Chevrolet was in possession of this street intersection, before the plaintiff in error reached the same. The rule of law in such cases is well settled in Ohio.
There is a conflict, in some respects, in the testimony, but the record contains evidence which in our opinion warranted the lower court in finding the plaintiff in error guilty. At least, we would not be justified in holding that the finding and judgment of the lower court was not supported by the evidence.
*53Finding no error in the record which we consider prejudicial to plaintiff in error, the judgment of the lower court will be affirmed.
Allread and Hornbeck, JJ., concur.